DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 6-7 (see Applicant’s specification page 10, para. 0023-0024) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.3133

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted prior art, hereinafter, the ‘ (APA), see Figs 6-7, page 10,  para. 0023-0024, of the applicant’s Specification).
The ‘APA discloses the claimed component gripping tool comprising: 
	a pair of claws 112 configured to grip multiple pins or leads of an electronic component (see Figs 6-7, and discussed at paras. 0023); 
	a contact surface 126 provided between the pair of claws and configured to contact a leading end of at least two of the multiple pins 86 or leads being gripped by the pair of claws 112, 
	wherein an escape section 128 is formed in the contact surface such that the pair of claws and the contact surface do not interfere with each other when the pair of claws 112 is gripping the multiple pins 86 or leads (see Fig. 7).  Note that the bottom surface of block 114 namely 128 representing the broadly claimed  escape  section. 
	As applied to claim 2, refer to Fig. 7 where 126 is a continuous surface. 
	Limitation of claim 3 appears to meet by Fig. 6 of the APA where the pair of recesses form between the claws and contact surface.

    PNG
    media_image1.png
    553
    527
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt